                      IN THE UNITED STATES DISTRICT COURT 
                         FOR THE DISTRICT OF NEW MEXICO 
 
TODD JAGER, 
 
     Plaintiff,                                                     
 
v.                                              Civ. No. 18‐743 GBW/CG 
 
JAMES MULHERON, et al., 
 
     Defendants. 
 
                        
                    MEMORANDUM OPINION AND ORDER 
 
     THIS MATTER is before the Court on Defendant James Mulheron’s Motion to 

Dismiss for Failure to State a Claim and Qualified Immunity (doc. 18) and the attendant 

briefing (docs. 23, 28).  For the following reasons, the Court hereby DENIES the Motion.   


   I.      Factual Background 

        On a motion to dismiss, the Court takes as true all well‐pleaded facts alleged by 

the non‐moving party.  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).  The applicable version 

of events is that asserted by Plaintiff, and the following recitation is therefore drawn 

directly from the Complaint.  See Peterson v. Jensen, 371 F.3d 1199, 1201 (10th Cir. 2004) 

(on a motion to dismiss, “we adopt the facts as stated in the complaint”). 

        Plaintiff filed the Complaint in this action on August 3, 2018.  Doc. 1.  At all 

relevant times, Plaintiff was incarcerated in Doña Ana County, New Mexico, at the 
Southern New Mexico Correctional Facility (“SNMCF”).1  Id. at 1–2.  During the same 

period, Defendant Mulheron served as warden of the SNMCF.  Id.   

       On May 31, 2016, another inmate attacked Plaintiff, punching him in the face.  Id. 

at 6–7.  Plaintiff received medical attention at the SNMCF infirmary, where it was 

determined that he had “severe injuries to his face, including a deformity noted as an 

‘indented’ cheek bone.”  Id. at 7.  On June 1, 2016, Plaintiff was transported to Memorial 

Medical Center (“MMC”) and had x‐rays taken.  The radiologist’s report included a 

finding of separated facial bones and recommended a CT scan to look for facial 

fractures.  Id.  Defendant Klinger, a Certified Nurse Practitioner at SNMCF (id. at 3), 

requested approval for a CT scan on June 7, 2016.2  Id. at 8.  The request was marked 

“routine” rather than “urgent.”  Id.  Importantly for purposes of Defendant Mulheron’s 

liability, Plaintiff also alleges that:  

       The CT scan of Mr. Jager’s injuries was also delayed due to custom and/or policy 
       at the SNMCF that prisoners cannot be transported for medical appointments 
       during lockdown, and the SNMCF was in lockdown starting on June 8, 2016. 
        
Id.  Defendant Mulheron, as warden, “promulgated, implemented, enforced and/or 

maintained” this policy.  Id. at 15.  Plaintiff does not, however, specify the duration of 

the June 8, 2016 lockdown.   


1 Plaintiff was no longer in custody at the time of filing.  Id. at 1. 
2 Plaintiff notes that, while Defendant Centurion Correctional Healthcare of New Mexico (“CCH of NM”) 
generally approved medical services to prisoners at SNMCF through a request process, Defendants 
Andrade and Klinger could seek “retroactive” approval and were not required to wait for a decision by 
CCH of NM.  Id. at 6.  However, Plaintiff’s claims against Defendants Klinger and Andrade are not at 
issue in the present Motion to Dismiss. 

                                                  2 
        On June 24, 2016, more than three weeks after the initial attack, Plaintiff was 

again transported to MMC for a CT scan.  Id. at 8.  The radiologist diagnosed a 

“[q]uadripod fracture of the left orbit with severe associated deformity,” as well as 

“significant” fractures of the sinus and zygoma (cheekbone) and a displaced cheekbone.  

Id. at 9.  Though Defendant Andrade was aware of the need for surgery as of July 2, 

2016,3 he did not request a surgical consult until July 11, 2016, six weeks after the initial 

injury.  Id. at 9–10.  Plaintiff was finally taken to see an otolaryngologist on September 

29, 2016, but new CT scans were required before proceeding.  Id. at 12.  Defendant 

Klinger additionally requested a non‐urgent ophthalmology consult on July 26, 2016.  

Id. at 10.  On August 1, 2016, an ophthalmology appointment was approved for October 

10, 2016.4  Id.  At the appointment, the ophthalmologist indicated that a new CT scan 

would be needed before discussing surgery.  Id. at 12.   

        Defendant Andrade requested a new CT scan on October 8, 2016, and it was 

performed on October 20, 2016.  Id.  Plaintiff’s “left facial fractures” were reidentified on 

the updated scan, and on December 1, 2016—26 weeks after the initial injury—Plaintiff 

was seen by a surgical specialist.  Id. at 13.  Bones fuse within four to six weeks after 

fracture (id. at 10), and the specialist explained that Plaintiff’s bones had “healed 


3 According to the Complaint, Defendant Andrade’s June 25, 2016 Progress Notes indicated that Plaintiff 
“may need surgery,” while his July 2, 2016 Progress Notes indicated that Plaintiff “needed surgery as 
soon as possible.”  Id.  Shortly thereafter, on July 4, 2016, the SNMCF requested that Plaintiff be 
transferred to another state prison “for ‘medical’ reasons.”  Id.   
4 Later in the Complaint, Plaintiff indicates that the appointment took place on October 6, 2018.  Id. at 12.  

Given the overall timeline of events, this appears to be a typographical error.  

                                                       3 
incorrectly, causing permanent injuries, including a visible facial deformity” (id. at 13).  

The only possible courses of treatment were either to insert a facial implant or to 

rebreak the facial bones and reset them.  Id.  Both options carried significant potential 

complications including “blindness, drastic head and facial scarring, pain, and a long 

healing period.”  Id.  From the time of the initial attack to the December 1 surgical 

consult, Plaintiff made numerous complaints of pain and other significant symptoms 

via Health Service Request Forms and in conversations with Defendants Klinger and 

Andrade.  See id. at 8, 11, 14.   

       Plaintiff filed the instant action on August 23, 2018, asserting claims against 

several defendants.  Doc. 1.  Defendant Mulheron is named only in Count II, which 

alleges violation of civil rights guaranteed by the Eight Amendment and enforceable 

through § 1983 of the Civil Rights Act of 1871.  Id. at 14, 15.  Defendant Mulheron moves 

to dismiss all claims against him based on qualified immunity and failure to state a 

claim.  Doc. 18.  Plaintiff claims that Defendant Mulheron “promulgated, implemented, 

enforced and/or maintained” a policy that prisoners could not be transported for 

medical appointments during lockdown.  Doc. 1 at 15.  Plaintiff further alleges that this 

policy was a cause of the delay in receiving medical treatment for his injuries, and that 

it deprived him of reasonable medical care.  Id.  

        




                                              4 
   II.      Standard of Review 

         A. Motion to Dismiss Under 12(b)(6) 

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a 

complaint “must contain sufficient factual matter, accepted as true, ‘to state a claim to 

relief that is plausible on its face.’”  Leverington v. City of Colorado Springs, 643 F.3d 719, 

723 (10th Cir. 2011) (quoting Iqbal, 556 U.S. at 678).  This standard does not require 

“detailed factual allegations,” but it does require more than “labels and conclusions” or 

“a formulaic recitation of the elements of a cause of action.”  Bell Atl. Corp. v. Twombly, 

550 U.S. 544, 555 (2007).  When ruling on a 12(b)(6) motion, the court must “assume the 

truth of all well‐pleaded facts in the complaint, and draw all reasonable inferences 

therefrom in the light most favorable to the plaintiffs.”  Leverington, 643 F.3d at 723 

(quoting Dias v. City and Cty. of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009)).  However, 

the court need not accept the truth of any legal conclusions.  Iqbal, 556 U.S. at 678.   

         The plausibility standard “does not impose a probability requirement.”  

Twombly, 550 U.S. at 556.  Rather, “a well‐pleaded complaint may proceed even if it 

appears ‘that a recovery is very remote and unlikely.’”  Twombly, 550 U.S. at 556 

(quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).  The complaint must only be 

“enough to raise a right to relief above the speculative level…on the assumption that all 

the allegations in the complaint are true (even if doubtful in fact).” Id. at 555.  In other 

words, the well‐pleaded facts must “permit the court to infer more than the mere 


                                                5 
possibility of misconduct”; otherwise, the plaintiff has not shown entitlement to relief.  

Iqbal, 556 U.S. at 679.   


       B. Qualified Immunity 

       Government employees acting under color of state law are immune from suit 

unless their conduct violates “clearly established” federal law.  Pearson v. Callahan, 555 

U.S. 223, 231–32 (2009).  Qualified immunity is not, strictly speaking, a defense, but 

rather “an immunity from suit” intended to relieve state actors from the burden of 

unnecessary trial and discovery.  Id.  Accordingly, the question of qualified immunity 

should be resolved “at the earliest possible stage in litigation.”  Id. at 232 (internal 

citation omitted).  Nevertheless, summary judgment is the “typical vehicle” for 

asserting qualified immunity, and raising the issue of qualified immunity on a motion 

to dismiss “subjects the defendant to a more challenging standard of review.”  Peterson, 

371 F.3d at 1201.   

       On a motion to dismiss based on qualified immunity, courts must consider both 

(1) whether the facts alleged “make out a violation of a constitutional right,” and (2) 

whether “the right at issue was clearly established at the time of defendant’s alleged 

misconduct.”  Leverington, 643 F.3d at 732 (quoting Pearson, 555 U.S. at 232).  The 

plaintiff carries the “heavy two‐part burden” of showing both (1) and (2).  Thomas v. 

Kaven, 765 F.3d 1183, 1194 (10th Cir. 2014) (internal quotation omitted).  The Court need 




                                               6 
not answer these questions sequentially, and may use its “sound discretion” in 

determining which prong to address first.  Pearson, 555 U.S. at 236 (2009). 

          Although the Twombly standard may sometimes have “greater bite” in the 

qualified immunity context, there is no heightened pleading standard for cases in which 

a defendant claims qualified immunity, and the complaint need not include “all the 

factual allegations necessary to sustain a conclusion that defendant violated clearly 

established law.”  Robbins v. Oklahoma ex rel. Dep’t of Human Servs., 519 F.3d 1242, 1249 

(10th Cir. 2008).  Instead, the operative question is whether the plaintiff “[pleaded] 

factual matter that, if taken as true, states a claim that [defendants] deprived him of his 

clearly established constitutional rights.”  Iqbal, 556 U.S. at 666.  As with any motion to 

dismiss, “all well‐pleaded factual allegations in the . . . complaint are accepted as true 

and viewed in the light most favorable to the non‐moving party.”  Brown v. Montoya, 

662 F.3d 1152, 1162 (10th Cir. 2011) (internal quotation omitted).  However, the well‐

pleaded facts must “nudge [plaintiff’s] claims across the line from conceivable to 

plausible.”  Id. (quoting Twombly, 550 U.S. at 570). 


   III.      Analysis 

          In his Motion to Dismiss, Defendant Mulheron argues that Plaintiff’s allegations 

regarding his conduct are “conclusory” and unsupported by sufficient facts, such that 

they fail to state a claim of deliberate indifference.  Doc. 18 at 7, 8.  He further argues 

that Plaintiff “has not alleged any clearly established right to transport to medical 

                                               7 
appointments under the circumstances of the case.”  Id. at 7.  Finally, he asserts that 

Plaintiff’s injuries were not the result of Defendant Mulheron’s alleged policy.  See id. at 

7, 8 (“Plaintiff has failed to plead sufficient facts that any delay in treatment was the 

result of any unconstitutional policy or custom of Defendant Mulheron”).  The Court 

addresses each of these arguments in turn.   


   A. Plaintiff has sufficiently alleged a claim of deliberate indifference. 

       “Restrictive [or] even harsh” prison conditions do not necessarily form the basis 

of a constitutional claim.  Ledbetter v. City of Topeka, 318 F.3d 1183, 1188 (10th Cir. 2003) 

(quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).  Rather, the Eighth Amendment is 

violated only when inmates are denied “the minimal civilized measure of life’s 

necessities.”  Id. (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)).  The government has 

a constitutional obligation to provide medical care to prisoners, and “deliberate 

indifference to serious medical needs of prisoners” constitutes such a violation.  Estelle 

v. Gamble, 429 U.S. 97, 103–04 (1976).  Consequently, “deliberate indifference to a 

prisoner’s serious illness or injury states a cause of action under § 1983.”  Id. at 104–05.   

       Not all inadequate medical treatment is sufficient to allege a constitutional 

violation, however.  A prison official violates the Eighth Amendment only where (1) the 

alleged deprivation is “sufficiently serious” and (2) the prison official acts with 

“deliberate indifference” to the inmate’s health.  Farmer v. Brennan, 511 U.S. 825, 834 




                                               8 
(1994); see also Redmond v. Crowther, 882 F.3d 927, 939 (10th Cir. 2018) (referring to the 

two prongs as the “objective component” and “subjective component,” respectively).     

       Generally, a prisoner’s medical condition “is sufficiently serious if it is one that 

has been diagnosed by a physician as mandating treatment or one that is so obvious 

that even a lay person would easily recognize the necessity for a doctor’s attention.”  

Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000) (internal quotation and citation 

omitted).  Where medical treatment is delayed, rather than refused altogether, the 

plaintiff has an additional burden of showing “that the delay resulted in substantial 

harm.”  Garrett v. Stratman, 254 F.3d 946, 950 (10th Cir. 2001); see also Redmond, 882 F.3d 

at 939 (quoting Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005)) (“A delay in medical care 

is only sufficiently serious if ‘the plaintiff can show the delay resulted in substantial 

harm.’”).  This requirement “may be satisfied by lifelong handicap, permanent loss, or 

considerable pain,” though this list is not necessarily exclusive.  Mata, 427 F.3d at 751, 

753 (quoting Garrett, 254 F.3d at 950).  The Tenth Circuit has explained that “the 

purpose for [the sufficiently serious] requirement is to limit claims to significant, as 

opposed to trivial, suffering.”  Id. at 753.  The relevant question in determining whether 

the objective component is satisfied is not whether the symptoms appeared sufficiently 

serious at the time of the alleged deprivation, but rather “whether the alleged harm 




                                              9 
[caused by the delay] is sufficiently serious.”5  Id. at 753 (finding that the plaintiff’s 

severe chest pain and subsequent heart attack were sufficiently serious).   

        In addition to showing a sufficiently serious medical need, Eighth Amendment 

claimants must also show “deliberate indifference” by the prison employee.  The 

requisite level of culpability can be compared to criminal recklessness.  Farmer, 511 U.S. 

at 839.  A prison employee is deliberately indifferent when he “knows of and disregards 

an excessive risk to inmate health or safety.”  Id. at 837.  The official need not foresee 

harm to a particular inmate; it is enough that to show that he “acted or failed to act 

despite his knowledge of a substantial risk of serious harm.”  Id. at 842–43.  However, it 

is not enough to show that a substantial risk existed, or even that a substantial risk 

existed and the prison official should have known of it.  The official must both be 

“aware of the facts from which the inference could be drawn that a substantial risk of 

serious harm exists, and he must also draw the inference.”  Id. at 837. 

        For purposes of this Motion to Dismiss, Plaintiff has clearly satisfied the objective 

component of the deliberate indifference standard.  Although Defendant Mulheron 

contends that, ultimately, “all radiology scans and consultations requested were 

provided” (doc. 18 at 8; doc. 28 at 2), a delay in treatment can provide the basis for an 




5 The apparent seriousness of the prisoner’s symptoms at the time of the deprivation is, of course, 
relevant to the subjective component.  Id. at 753 (“were the symptoms such that a prison employee knew 
the risk to the prisoner and chose (recklessly) to disregard it?”).  Apparent seriousness is irrelevant only 
to the objective component. 

                                                     10 
Eighth Amendment claim even where the plaintiff does eventually receive treatment.  

The facts recited in the Complaint demonstrate that substantial harm resulted from the 

delay in Plaintiff’s treatment.  Specifically, the treatment of Plaintiff’s facial fractures 

was so delayed that his bones fused incorrectly in the interim, causing “permanent 

injuries, including a visible facial deformity.”  Doc. 1 at 13.  The delay has made 

treatment more difficult, with few options and several potentially severe complications, 

including “blindness, drastic head and facial scarring, pain, and a long healing period.”  

Id.  In addition, during the protracted period following the initial injury, Plaintiff 

experienced considerable discomfort including difficulty opening his mouth and 

chewing (id. at 8) and “ongoing pain that was not relieved by Naproxen or Tramadol” 

(id. at 10).  Ultimately, Plaintiff did not receive a surgical consult until twenty‐six weeks 

after the injury despite numerous requests for medical help.  Id. at 11–13.  Plaintiff 

alleges that “the standard of care for a patient with Maxillofacial CT Scan results 

showing fractures like Mr. Jager’s is to send the patient to an ophthalmologist and 

otolaryngologist immediately.”  Id. at 10.  Plaintiff’s medical needs were certainly not 

“trivial,” Mata, 427 F.3d at 753, and the delay in treatment has caused both permanent 

deformity and considerable pain.  Accordingly, Plaintiff has pleaded sufficiently serious 

injuries to state a claim under the Eighth Amendment.   

       Turning to the subjective component, because the case is before the Court on a 

12(b)(6) motion, the Court assumes the truth of Plaintiff’s allegation that Defendant 


                                               11 
Mulheron “promulgated, implemented, enforced and/or maintained” a policy that 

“prisoners cannot be transported for medical appointments during lockdown.”  Doc. 1 

at 15.  Defendant contends that “Plaintiff makes no allegation that it was Defendant’s 

policy to preclude any and all transport for medical appointments, regardless of need.”  

Doc. 18 at 7.  However, this appears to be precisely what Plaintiff alleges.  See doc. 1 at 15 

(“At the relevant time, the SNMCF’s policy and Defendant CCH of NM’s policy was 

that prisoners cannot be transported for medical appointments during lockdown.”).  

Plaintiff argues in his Response to Defendant Mulheron’s Motion to Dismiss that he 

“[pleaded] this as a blanket policy,” (doc. 23 at 3), which is entirely consistent with the 

wording of the Complaint.  Accordingly, for purposes of the Motion to Dismiss, the 

Court assumes that Defendant Mulheron implemented, promulgated or enforced a 

blanket policy prohibiting the transport of prisoners for medical appointments during 

lockdown.   

       With this assumption in mind, Plaintiff has sufficiently alleged deliberate 

indifference to a substantial risk of serious harm to inmate health and safety.  A policy 

or custom that refused transport for prisoners’ medical needs, no matter how urgent, 

during the entire span of any lockdown, would create such a risk.  Indeed, Defendant 

Mulheron does not explicitly argue otherwise, though he does contend that prisoners 

have fewer procedural rights during lockdown.  Doc. 18 at 6–7.  In Buchanan v. 

Oklahoma, 2010 U.S. Dist. LEXIS 34771, at *28 (W.D. Okla. Mar. 4, 2010) (unpublished), 


                                              12 
cited by Defendant, the court dismissed the plaintiff’s deliberate indifference claim 

because “the alleged deprivations…were attributable to the exigencies caused by the 

facility’s having been placed on lockdown status—not to a conscious disregard for 

Plaintiff’s medical needs.”  However, the plaintiff in Buchanan did not allege the 

existence or unconstitutionality of any lockdown policy denying medical treatment and, 

in consequence, the plaintiff had to show deliberate indifference to his specific medical 

needs.  The facts of the instant case are quite different because Plaintiff has alleged an 

unconstitutional policy of withholding treatment.  To the extent Defendant Mulheron 

argues he was unaware “that a delay in getting a CT‐scan would cause ‘a substantial 

risk of serious harm’” to Plaintiff (doc. 18 at 7), that lack of knowledge is not dispositive.  

A policy of withholding medical treatment could well violate the Constitution without 

knowledge of a specific inmate’s medical peril.  See Farmer, 511 U.S. at 843–44 (“If, for 

example, prison officials were aware that inmate ‘rape was so common and 

uncontrolled that some potential victims dared not sleep…’ it would obviously be 

irrelevant to liability that the officials could not guess beforehand precisely who would 

attack whom.”).  Plaintiff is not required to show that Defendant Mulheron knew the 

policy would harm Plaintiff in particular.   

       At most, Buchanan and the other cases cited in the Motion to Dismiss establish 

that prison lockdown is a sufficient justification for canceling or delaying some medical 

appointments, but not all medical appointments regardless of need.  Indeed, as Plaintiff 


                                                13 
notes in his Response, the two cited opinions that mention medical treatment explain 

that adequate medical care was provided during lockdown.  See Jones v. Marquez, 526 F. 

Supp. 871, 882 (D. Kan. 1981) (“[n]either deliberate indifference nor the existence of 

serious medical needs” was presented where “routine and emergency medical attention 

was made available to and occasionally utilized by plaintiffs while they were in 

administrative segregation”); Miller v. Campbell, 804 F. Supp. 159, 162 (D. Kan. 1992) 

(finding constitutionally adequate medical care during lockdown where “Plaintiff 

received medication and ongoing medical attention, including X‐rays at the local  

hospital and dental care”).  Moreover, the non‐medical deprivations alleged during the 

lockdown in Miller—namely, turning off water and electricity—were “relatively brief” 

and “reasonably related to legitimate correctional goals” such as preventing flooding.  

Id.  Nothing in these cases suggests that, had the plaintiffs been denied medical care 

during lockdown, they would not have presented cognizable Eighth Amendment 

claims. 

       Defendant Mulheron argues that “Plaintiff has failed to plead sufficient 

facts…that Defendant Mulheron knew of and disregarded an excessive risk to Plaintiff’s 

health and safety.”  Doc. 28 at 3.  However, this contention must rest on the premise that 

“Plaintiff makes no allegation that it was Defendant’s policy to preclude any and all 

transport for medical appointments, regardless of need.”  Id. at 2.  Where, as in this case, 

the Plaintiff does allege such a policy, the substantial risk of serious harm inherent in 


                                             14 
that policy is clear: a prisoner who urgently needs to leave the prison for an 

appointment during lockdown, but is not permitted to do so for a potentially significant 

length of time, is obviously likely to suffer serious harm.  From the very fact that the 

risk is obvious, moreover, the factfinder may conclude that Defendant Mulheron was 

aware of it.  See Farmer, 511 U.S. at 842.  Again, it is not necessary for Defendant 

Mulheron to have foreseen the particular risk to Plaintiff.  See Farmer, 511 U.S. at 843–44.  

Plaintiff need only show that Defendant Mulheron was aware of the substantial risk of 

harm posed by the policy generally.  

       Ultimately, Plaintiff must prove that Defendant Mulheron actually drew the 

inference that his policy created a substantial risk of serious harm.  Farmer, 511 U.S. at 

837.  This is generally a “question of fact subject to demonstration in the usual ways, 

including inference from circumstantial evidence, and a factfinder may conclude that a 

prison official knew of a substantial risk from the very fact that the risk was obvious.”  

Farmer, 511 U.S. at 842.  See also Mata, 427 F.3d at 752 (to survive summary judgment on 

a deliberate indifference claim, the plaintiff must “provide evidence supporting an 

inference that defendants knew about and disregarded a substantial risk of harm to her 

health and safety”).  Questions of fact are not appropriately resolved on a motion to 

dismiss.  See Iqbal, 556 U.S. at 678.  At this stage, Plaintiff has alleged sufficient facts to 

suggest that the risk of substantial harm inherent in such a policy—namely, that 




                                                15 
inmates might suffer severe harm while being denied urgent medical treatment—would 

be apparent to a reasonable official.  


   B. Plaintiff’s right to medical treatment was clearly established. 

       In addition to alleging a cognizable constitutional violation, Plaintiff must show 

that the constitutional right at issue was clearly established at the time of the alleged 

violation.  The right must be “sufficiently clear that every reasonable official would 

have understood that what he is doing violates that right.”  Redmond, 882 F.3d at 935.  A 

right is clearly established when there is a Supreme Court or Tenth Circuit opinion on 

point or the “clearly established weight of authority from other courts” supports the 

plaintiff’s claim.  Id.  The constitutional question must be “beyond debate,” such that 

“all but the plainly incompetent or those who knowingly violate the law” are protected.  

Id. (quoting Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)).  Existing precedent must be 

“particularized to the facts of the case,” but the facts need not be identical.  Bailey v. 

Indep. Sch. Dist. No. 69, 896 F.3d 1176, 1184 (10th Cir. 2018) (quoting White v. Pauly, 137 

S. Ct. 548, 552 (2017)).  “A general test defining the elements of a constitutional 

violation…will not provide clearly established law in anything but ‘an obvious case.’”  

Id. (quoting White, 137 S. Ct. at 552).   

       Broadly, “there is little doubt that deliberate indifference to an inmate’s serious 

medical need is a clearly established constitutional right[.]”  Mata v. Saiz, 427 F.3d at 

749.  Neither Plaintiff nor Defendant Mulheron has referenced a Tenth Circuit or 

                                              16 
Supreme Court case in which a warden’s policy of withholding all medical treatment 

during certain periods was (or was not) found to constitute deliberate indifference.  

However, in an “obvious case,” general rules may clearly establish a right “even 

without a body of relevant case law.”  Pauly v. White, 874 F.3d 1197, 1208 (10th Cir. 2017) 

(quoting Hope v. Pelzer, 536 U.S. 730, 738 (2002)).  Whether a right has been clearly 

established is measured on a sliding scale: “[t]he more obviously egregious the conduct 

in light of prevailing constitutional principles, the less specificity is required from prior 

case law to clearly establish the violation.”  Id. at 1208.  The touchstone is that “in the 

light of pre‐existing law the unlawfulness must be apparent.”  Hope, 536 U.S. at 739 

(internal quotation and citations omitted).  Specifically, “there must be Tenth Circuit or 

Supreme Court precedent close enough on point to make the unlawfulness of the 

officers’ actions apparent.”  Pauly, 874 F.3d at 1222 (quoting Mascorro v. Billings, 656 F.3d 

1198, 1208 (10th Cir. 2011)). 

       Prisoners have a clearly established right to medical care, Estelle, 429 U.S. 97 at 

103, and prison officials violate the Eighth Amendment when they manifest indifference 

to prisoners’ serious medical needs by “intentionally delaying or denying access to 

medical care that has been prescribed.”  Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir. 

1999).  Deliberate indifference may also be “shown by proving there are such gross 

deficiencies in staffing, facilities, equipment, or procedures that the inmate is effectively 

denied access to adequate medical care.”  Garcia v. Salt Lake County, 768 F.2d 303, 308 


                                              17 
(10th Cir. 1985).  In Garcia, a County policy of admitting unconscious arrestees who 

were suspected of being intoxicated into pretrial detainment, resulting in the plaintiff’s 

death after being admitted to jail while unconscious, constituted deliberate indifference 

to serious medical needs.6  Id.  Finally, and more broadly, prison officials are 

deliberately indifferent when they “prevent an inmate from receiving treatment or deny 

him access to medical personnel capable of evaluating the need for treatment.”  Sealock, 

218 F.3d at 1211.  The court in Sealock denied summary judgment for a prison official 

who refused to transport an inmate showing signs of a heart attack to the hospital, and 

instead made the inmate wait for treatment until staff arrived at prison Clinical 

Services.  Id. at 1210.  The court also denied summary judgment in favor of a medical 

professional acting in a “gatekeeping” role7 for failing to call an ambulance despite 

possible knowledge of the plaintiff’s symptoms.  Id. at 1211–12.   

        Based on this precedent, it should be clear to any reasonable official that a policy 

of prohibiting all transport to medical appointments regardless of need, during 

lockdowns of any length, violates the strictures of the Eighth Amendment.  This alleged 

policy, and Defendant Mulheron’s alleged creation, promulgation or enforcement of it, 

make this an “obvious case” for which highly specific factual similarity is not required.  


6 Though the plaintiff in Garcia was a pretrial detainee rather than a prisoner, the Tenth Circuit has clearly 
stated that the same standard applies for deliberate indifference to serious medical needs in both 
contexts.  Garcia, 768 F.2d at 307.  
7 The court noted that the “gatekeeping role” is most commonly held by prison officials who are not 

qualified to provide medical treatment, but who control prisoners’ access to medical professionals.  
Sealock, 218 F.3d at 1211. 

                                                      18 
Sealock and Hunt provide fair warning that a prison warden who denies prisoners 

access to needed or prescribed medical care is liable under the Eighth Amendment.  

Garcia provides fair warning that a policy of denial of adequate medical care constitutes 

deliberate indifference.  It has also been clearly established for well over a decade that a 

harmful delay in providing medical treatment, as opposed to the total denial of 

treatment, can form the basis for a deliberate indifference claim.  Garrett, 254 F.3d at 950. 

       It requires no great stretch of understanding to see that a policy of denying 

prisoners access to all medical transport for appointments during lockdowns, no matter 

how long the lockdown or how urgent the medical need, is unconstitutional.  The 

applicable standard is not whether a case exists with an identical set of facts, but rather 

whether the unlawfulness of the action is “apparent.”  Hope, 536 U.S. at 739 (internal 

quotation and citations omitted).  Here, the body of existing case law concerning 

prisoners’ right to medical treatment creates “fair warning” to prison officials that the 

kind of conduct alleged “crosse[s] the line of what is constitutionally permissible.”  Id. 

at 743. 

       Going forward, of course, Plaintiff will bear the burden of establishing the 

existence of the alleged policy, as well as Defendant Mulheron’s involvement in it.  

Moreover, if the relevant policy is discovered to be more nuanced than alleged, the 

clearly established analysis may be dramatically different.  At this stage, however, 




                                             19 
Plaintiff has sufficiently alleged the violation of a clearly established right to medical 

treatment. 


   C. Plaintiff has sufficiently alleged that Defendant Mulheron’s lockdown policy was 
      a cause of the delay in treatment. 
       
      Because there is no respondeat superior liability under § 1983, individual liability 

“must be based on personal involvement in the alleged constitutional violation.”  

Duffield v. Jackson, 545 F.3d 1234, 1238 (10th Cir. 2008) (internal quotation and citation 

omitted).  Beyond showing deliberate indifference and the violation of a clearly 

established constitutional right, therefore, the plaintiff must show an “affirmative link 

between each defendant and the constitutional deprivation.”  Id. (internal quotation and 

citation omitted).  Plaintiffs can show such a link “by demonstrating: (1) the defendant 

promulgated, created, implemented or possessed responsibility for the continued 

operation of a policy that (2) caused the complained of constitutional harm, and (3) 

acted with the state of mind required to establish the alleged constitutional 

deprivation.”  Dodds v. Richardson, 614 F.3d 1185, 1199–1200 (10th Cir. 2010).  Plaintiff 

has not alleged that Defendant Mulheron knew specifically of Plaintiff’s medical needs 

and chose to ignore them.  Rather, he alleges that Defendant Mulheron was responsible 

for creating or enforcing an unconstitutional policy which led to the constitutional harm 

complained of.  Doc. 1 at 15.  Since Plaintiff has adequately pleaded elements (1) and (3), 

as explained in the previous sections, supra, the final question is whether Defendant 



                                              20 
Mulheron’s policy (assuming the facts as alleged by Plaintiff) caused the constitutional 

harm.   

       Defendant Mulheron contends that the delay in Plaintiff’s treatment was not 

caused by either of the lockdowns referred to in the complaint.  Specifically, he argues 

in his Motion to Dismiss that “Plaintiff has not alleged that any medical transport for 

Plaintiff was requested during lockdown, much less that transport or treatment was 

refused or ignored as a result of Defendant Mulheron’s alleged policy.”  Doc. 18 at 7.  

With respect to the allegation that Plaintiff’s otolaryngologist appointment was also 

delayed due to the lockdown policy, Defendant Mulheron correctly notes that “none of 

the requests for any consultations or radiology studies were reported as urgent to the 

SNMCF or Defendant Mulheron,” and asserts that “Plaintiff has failed to plead 

sufficient facts that any delay in treatment was the result of any unconstitutional policy 

or custom of Defendant Mulheron.”  Id. at 8; doc. 28 at 3.   

       Plaintiff contrarily asserts that “[t]his policy was a cause of the delay in Mr. Jager 

receiving the necessary medical treatment to treat his personal physical injuries” (doc. 1. 

at 15), and that “[d]ue to lockdown at the SNMCF, Defendant Andrade did not follow‐

up with Mr. Jager concerning his evaluation by the otolaryngologist until October 8, 

2016” (id. at 12).  Plaintiff further urges the Court in his Response that “one should infer 

that earlier CT‐scan appointments were moved, canceled, or left undone because the 

facility did not transport prisoners for medical appointments during lockdown” (doc. 23 


                                             21 
at 4), and “one should infer that medical appointments prior to October 8, 2016 were 

possible but not done because of lockdown” (id.).   

       Taking the well‐pleaded assertions in the Complaint as true and drawing all 

reasonable inferences in favor of Plaintiff, see Leverington, 643 F.3d at 723, Plaintiff has 

sufficiently alleged that the lockdown policy caused the constitutional harm in question.  

At the motion to dismiss stage, it is sufficient to allege causation without providing 

evidence.  See, e.g., Hunt, 199 F.3d at 1223 (denying motion to dismiss where plaintiff 

“alleged that a heart attack he suffered in August of 1997 and the subsequent bypass 

surgery were caused by the inadequate treatment he received for his diabetes and 

hypertension”).   

       Plaintiff’s argument would certainly be stronger if he had provided additional 

factual details—for example, the exact length of the lockdowns in question, or the exact 

effect of the alleged policy on the other defendants such as Defendant Andrade.  

However, as previously noted, plaintiffs are not required to plead “all the factual 

allegations necessary to sustain a conclusion that defendant violated clearly established 

law.”  Robbins, 519 F.3d at 1249 (10th Cir. 2008) (quoting Breidenbach v. Bolish, 126 F.3d 

1288, 1293 (10th Cir. 1997)).  It is enough that the allegations in the Complaint, if true, 

raise the plaintiff’s entitlement to relief “above the speculative level.”   Twombly, 550 

U.S. at 555.  Here, Plaintiff has alleged that 1) Defendant Mulheron is responsible for a 

policy prohibiting transport for medical appointments during lockdown; 2) at least two 


                                              22 
lockdowns occurred during the relevant period; 3) Plaintiff’s appointments were 

delayed as a result of the lockdown policy; and 4) Plaintiff suffered serious harm due to 

the delay.  These facts, taken as true, raise Plaintiff’s entitlement to relief above the 

speculative level by plausibly asserting that Defendant Mulheron’s unconstitutional 

policy caused Plaintiff’s injuries. 


    IV.        Conclusion 

          For the foregoing reasons, Defendant Mulheron’s Motion to Dismiss for Failure 

to State a Claim and Qualified Immunity (doc. 18) is DENIED. 

           

 

                                        
                                                             _____________________________________ 
                                                          GREGORY B. WORMUTH 
                                                          UNITED STATES MAGISTRATE JUDGE 
                                                          PRESIDING BY CONSENT 




                                                  23 
